J. H. Gillis, P. J.
(dissenting). I cannot subscribe to the majority opinion notwithstanding the fact that I recognize that we may not reverse the appeal board unless we conclude that its findings had no evidentiary support.
The plaintiff established a wage earning capacity after the original injury in 1957 up to his retirement in 1964. See Markey v. SS. Peter & Paul’s Parish (1937), 281 Mich 292. This wage earning capacity, prima facie, continues after the discharge or termination of employment. MacDonald v. Great Lakes Steel Corp. (1936), 274 Mich 701. The appeal board found that plaintiff exhibited less restriction when he retired in 1964 than immediately after the original injury.
Subsequent to his retirement in 1964, plaintiff sustained a bad fall down his stairs which resulted in fractures of the skull, facial bones, nose, ribs and a compression fracture of the 5th cervical vertebra. Plaintiff’s doctor conducted his examination only *543after his patient had suffered the aforementioned injury. Logically, therefore, the appeal board placed more reliance on the defendant’s doctor’s testimony, whose examination was conducted prior to these subsequent injuries.
Examining the record as a whole we find that plaintiff’s restrictions decreased after the injury. There is no testimony in this record to support a finding that the defendant was compelled to retire because of the pain, although plaintiff testified as follows in response to the question, “Why did you stop working on April 1, 1964?”:*
“A. Well, I was — the arm was getting worse and I figured if I could come out I might as well come out. I was going on 68, but it kept getting worse all the time and I wouldn’t have made it anyway, because it got to the place now that I can hardly use it at all.”
In analyzing this statement it is, of course, important to keep in mind that the plaintiff testified after he had sustained considerable injuries in a fall down the stairway. I find nothing in the record from which the appeal board could conclude that the plaintiff no longer had a wage earning capacity at the time of his retirement. Further, the record is devoid of any finding by the appeal board that the plaintiff no longer had a wage earning capacity.
I would reverse the appeal board and order the plaintiff’s claim dismissed.

 Plaintiff applied for retirement without mentioning any disability. Some 10 days after retirement he sought compensation.